Citation Nr: 0833472	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for right hip pain, 
secondary to residuals of a back injury with disc disease and 
radicular neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to 
January 1966.  The veteran was also a member of the Air 
National Guard. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the benefit sought.

In July 2008, the veteran offered testimony before the 
undersigned at a video-conference hearing at the Huntington 
RO.  A transcript of the hearing is in the claims file.

The veteran has raised the issue of entitlement to an 
increased rating for lumbar radiculopathy.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.  
 

FINDING OF FACT

There is no competent evidence that a right hip disability is 
attributable to residuals of a back injury with disc disease 
and radicular neuropathy.


CONCLUSION OF LAW

The veteran's right hip disability was not caused and is not 
aggravated by residuals of a back injury with disc disease 
and radicular neuropathy.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in May 2004 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned until May 2008.  
The record, however, shows that any prejudice that failure 
caused was harmless, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, and thus any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording a VA examination.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

After a careful review of the veteran's claims file, the 
Board finds that all elements of service connection have not 
been met.  The veteran has been service connected for a back 
disability since April 1975.  In April 2004, the veteran 
filed a claim for entitlement to service connection for right 
hip pain, secondary to his back disability.  Service 
treatment records do not show complaints or findings 
pertaining to an in-service hip disorder, and the veteran 
does not argue that he is entitled to direct service 
connection.

In January 2000, the appellant reported right hip pain.  In 
October 2002, private X-rays of the hips revealed a 
suggestion of some mild sclerosis of the outer side of the 
acetabulum, which was judged to probably indicate early 
degenerative hip disease on the right.  The Board finds that 
this qualifies as a current disability.  The x-ray and 
accompanying reports, however, did not contain any opinion 
linking degenerative hip disease to his service-connected 
back disability.

In fact, the record contains no competent nexus opinion 
linking the veteran's degenerative hip disease to his spinal 
disability.  In October 2004, the veteran was afforded a VA 
examination during which X-rays showed that the femoral heads 
were in normal anatomical positions.  There was no acute bony 
abnormality or significant degeneration seen with either hip.  
There was mild asymmetry in the subcapital portion of the 
right femoral neck when compared to the left.  The examining 
physician opined that it was most likely congenital or 
possibly related to old trauma.  The physician diagnosed the 
veteran with pain in the right hip area.  

In addressing the etiology of the appellant's disorder the 
examiner stated that it was unclear "whether this is due to 
a muscular problem or due to a joint problem."  The 
physician opined that the congenital abnormality of the right 
hip may be the cause of the veteran's right hip pain, since 
no degenerative joint disease of the right hip was found.  
Because the veteran had a negative history of trauma to his 
right hip, the physician believed the hip abnormality to be a 
congenital malformation.  He specifically found that there 
was no evidence of a relationship between the veteran's low 
back disability and his complaints of right hip pain.  He 
reasoned that the veteran "does not have an alteration in 
his gait that is due to his lower back, and there is no 
structural problem with his lumbosacral spine that would be 
indicative of causing a problem with the right hip area."  
The physician believed it was not at least likely as not that 
the veteran's right hip pain is related to or caused by his 
service-connected lumbosacral spine injury.

The representative asserts that radiating pain to his lower 
extremities caused by his back disability qualifies as a hip 
disability, and that such finding is confirmed by various 
nexus opinions.  Specifically, it is asserted that a November 
2004 physician who performed a nerve test stated that the 
appellant's hip pain was related to his service-connected 
back injury, and that other evidence of record "seems to 
indicate" and "verifies" that his back injury is related 
to or causing his hip pain.  See Form 9, Notice of 
Disagreement, and March 2008 statement.  An examination of 
the nerve testing report from November 2004 reveals 
electrodiagnostic evidence of a right, ongoing L4 
radiculopathy.  The Board agrees that this finding shows that 
the veteran experiences radiating pain from his back 
disability.  The veteran, however, is already service 
connected for radiculopathy.  That fact, however, does not 
qualify as a nexus opinion linking the veteran's degenerative 
hip disease with his service-connected back disability.  The 
representative seems to believe that radiculopathy qualifies 
as a current disability under his present claim.  See July 
2005 Notice of Disagreement.  Again the veteran is already 
service connected for radiculopathy.  While the veteran's 
contentions do qualify as a claim for an increased rating for 
radiculopathy, see introduction above, this evidence is not 
competent evidence that a current right hip disorder is 
caused or aggravated by a service connected disorder.

The other evidence that the veteran's representative 
highlighted similarly does not contain any opinion or 
indication that the veteran's degenerative hip disease is 
caused or aggravated by his lower back disability.  This 
evidence again refers to "radiculopathy" and "radiating 
pain into the [right] hip."  See December 2004 MRI of the 
lumbar spine, January 2005 physical therapy progress note.  
As explained above, the veteran is already service connected 
for radicular neuropathy associated with his back injury.  
This evidence does not provide a nexus between the veteran's 
hip disorder (degenerative hip disease) and his back 
disability.  

Without any competent evidence of a nexus between the 
veteran's degenerative hip disease and his service-connected 
back disability, the claim cannot be granted.

The Board also considered the doctrine of reasonable doubt.  
As the preponderance of the evidence is against the veteran's 
claim, however, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a right hip disorder, 
secondary to residuals of a back injury with disc disease and 
radicular neuropathy, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


